Exhibit H
From: Brown, Melissa A. <mabrown@reedsmith.com>
Sent: Thursday, February 21, 2019 4:28 PM
To: espanaam@pdvsa.com; bolivarrs@pdvsa.com
Cc: Siev, Jordan W. <JSiev@ReedSmith.com>; dequintalf@pdvsa.com; diazwd@pdvsa.com
Subject: PDVSA/Dresser‐Rand: Notice of Acceleration

To Whom It May Concern:

Please see attached sent on behalf of Jordan Siev.

Regards,
Melissa Brown

Melissa A. Brown
Associate
ReedSmith LLP
599 Lexington Ave | New York | NY | 10022
Phone: 212.549.4183 | Fax: 212.521.5450




                                                     1
                                                                                                                                                 Reed Smith LLP
                                                                                                                                          599 Lexington Avenue
                                                                                                                                       New York, NY 10022-7650
Jordan W. Siev                                                                                                                                 +1 212 521 5400
Direct Phone: +1 212 205 6085                                                                                                              Fax +1 212 521 5450
Email: jsiev@reedsmith.com                                                                                                                        reedsmith.com



February 21, 2019

By Electronic Mail
By Overnight Mail
Via Facsimile +58 212 7081441

Petróleos de Venezuela, S.A.
PDVSA Petróleo, S.A.
La Campiña, Av. Libertador, Calle El Emplame,
Edificio Petróleos de Venezuela
Torre Estes, Piso 8, Caracas, Venezuela
Attn: Ana María España (espanaam@pdvsa.com)
      Renny Bolívar (bolivarrs@pdvsa.com)

Re:          Notice of Acceleration Pursuant to Note Agreement, dated January 20, 2017 among Petróleos
             de Venezuela, S.A., as Issuer, PDVSA Petróleo, S.A. as Guarantor, Dresser-Rand Company,
             as Initial Noteholder and Dresser-Rand Company, as Administrative Agent (the “Note
             Agreement”)

To Whom It May Concern:

We represent Dresser-Rand Company (“Dresser-Rand” or “Initial Noteholder”) in connection with the
Note Agreement.1

Petróleos de Venezuela, S.A. as Issuer (“Petróleos de Venezuela” or “Issuer”) and PDVSA Petróleo, S.A.
as Guarantor (“Guarantor”) are in default under the terms of the Note Agreement. On February 14, 2019,
pursuant to Article VII of the Note Agreement, Dresser-Rand provided written notice of default (“Notice
of Default”). As of February 20, 2019, five (5) days after issuance of the Notice of Default, neither Issuer
nor Guarantor has remedied the default. Therefore, an Event of Default2 has occurred and is continuing
under the Note Agreement as a result of Issuer’s and Guarantor’s failure to fully pay the amounts due to
Dresser-Rand under the Note Agreement.

Accordingly, Dresser-Rand hereby declares the principal of the Notes, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Issuer accrued under the Note
Agreement and under any other Finance Document, to be due and payable in full.




1
 All capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Note Agreement.
2
 The Note Agreement, Article VII(a), defines “Events of Default” to include “the failure to pay the principal of, or interest on
any of the Notes, when such principal becomes due and payable, including at any of the Repayment Dates, by acceleration or
otherwise, and such failure continues for a period of five (5) days after written notice thereof has been given to the Issuer.”
       ABU DHABI  ATHENS  AUSTIN  BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH
    NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
Petróleos de Venezuela, S.A.
PDVSA Petróleo, S.A.
February 21, 2019
Page 2


Nothing in this Notice shall be construed as waiver of any particular Event of Default not specifically
described herein, nor an election of any particular remedy at the exclusion of any right or remedy, nor as
a waiver of any right or remedy Dresser-Rand has in connection with the Note Agreement, or any other
document, whether at law, in equity or otherwise.

Very truly yours,


/s/ Jordan W. Siev
Jordan W. Siev

JWS:sa

cc:      Fernando de Quintal (dequintalf@pdvsa.com)
         William Diaz (diazwd@pdvsa.com)
